DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment 

2.	The Amendment filed November 08, 2021 has been entered.  Claims 1, and 10 have been amended.  Claims 1-19 are pending in the application.   

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 4-6, 9-11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ladabaum et al. U.S. Patent Application Publication 20020048219 (hereinafter, “Ladabaum”, previously cited) in view of Ostapenko U.S. Patent Application Publication 20010046720 (previously cited).
  
	Regarding claim 10, Ladabaum teaches an acoustic testing system (FIGS. 2A and 2B illustrate one embodiment of a part of an array of acoustic or ultrasonic , comprising: 
		a wafer (a substrate 10, Figs. 2A, 2B; wherein the substrate is a wafer, see Claim 5 of Ladabaum), wherein a plurality of acoustic transducers (transducers 100A, 100B and 100C, Fig. 2A, par [0024], see Ladabaum) is formed within the wafer (see Fig. 2A, par [0024], see Ladabaum), and an acoustic transducer within the wafer (Of course the transducers 100 may have as few as one or many more than three, such as hundreds or thousands, transducer cells 200 associated with them. Many such transducers 100 will typically be formed at the same time on a wafer, with the wafer cut into different die as is known in the art, Fig. 2A, par [0024], see Ladabaum) receives an electrical signal (via top electrode 350, a lower electrode 320 on a substrate 10, Figs. 1A, 1B; when a bias and an alternating voltage are applied across electrodes 320 and 350, an time-varying attractive force sets the diaphragm 360 in motion, which launches an acoustic wave in the medium of interest; par [0023], see Ladabaum).
	Ladabaum further teaches if a DC bias is applied across the lower and upper electrodes, an acoustic wave impinging on the diaphragm will set it in motion, and the variation of electrode separation caused by such motion results in an electrical signal. Conversely, if an AC signal is applied across the biased electrodes, an AC forcing function will set the diaphragm in motion, and this motion emits an acoustic wave in the 
	However, Ladabaum does not explicitly disclose a sound sensing device, configured to receive a sound wave directly generated by the acoustic transducer within the wafer according to the electrical signal applied to the wafer, and generate a sensing result for determining an acoustic functionality of the acoustic transducer.
	Ostapenko teaches method of detecting and monitoring stresses in a semiconductor wafer (see Title) in which the transducer (10, Fig. 1, see Ostapenko) is driven (e.g., receives an electrical signal) by a programmable function generator (not shown) and a power amplifier (not shown). The transducer 10 is preferably a resonance piezoelectric transducer generating ultrasonic vibrations (i.e., acoustic transducer). The transducer 10 is coupled to or sandwiched (i.e., within) with the backside of a wafer 12.  The transducer 10 operates at a selected frequency and amplitude, which generates standing waves in the wafer 12. An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the wafer 12 either having a physical contact with wafer (i.e., receive directly) or preferable without such a contact to monitor and detect the ultrasonic vibrations (i.e., sensing result) of the wafer 12 and send an electric signal to a lockin amplifier (not shown) which measures (e.g., determining) the amplitude of these ultrasonic vibrations (i.e., acoustic functionality of the acoustic transducer). The lockin amplifier can measure harmonic vibrations of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method of detecting and monitoring stresses in a semiconductor wafer taught by Ostapenko with the acoustic testing system of Ladabaum such that to obtain a sound sensing device, configured to receive a sound wave directly generated by the acoustic transducer within the wafer according to the electrical signal applied to the wafer, and generate a sensing result for determining an acoustic functionality of the acoustic transduce as claimed for purpose of providing an enhanced method of inducing, detecting and monitoring of elastic stresses in a semiconductor wafer as suggested by Ostapenko in paragraph [0007]. 
 
	Regarding claim 11, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 10.  Ladabaum  in view of Ostapenko, as modified, teaches wherein the sound wave produced by the acoustic transducer within the wafer is converted into a second electrical signal (via acoustic probe 14 (corresponding to a sound sensing device), Fig. 1, par [0021], see Ostapenko), and the second electrical signal is analyzed to verify the acoustic functionality of the acoustic transducer (FIG. 2 shows a plot, known as frequency scans, of the amplitude of the standing wave on the y-axis versus frequency of the transducer on the x-axis. The first line 16 is the data collection of the probe 14 being positioned over the center of the wafer 12, FIG. 2, par [0022], see Ostapenko; FIGS. 4 and 5, each wafer was tested with the transducer 10 
 
	Regarding claim 13, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 10.  Ladabaum  in view of Ostapenko, as modified, teaches wherein a plurality of first acoustic transducers within the wafer receive a plurality of electrical signals simultaneously (FIG. 2B illustrates a top view at the top electrode level that shows the relative placement of the top electrodes 350A, 350B and 350C of the transducers 100A, 100B and 100C, respectively, in relation to certain interconnects 230A, 230B and 230C, (i.e., receive a plurality of electrical signals simultaneously) described further hereinafter, Fig. 2B, par [0024], see Ladabaum); of course the transducers 100 may have as few as one or many more than three, such as hundreds or thousands, transducer cells 200 associated with them. Many such transducers 100 will typically be formed at the same time on a wafer, with the wafer cut into different die as is known in the art, Fig. 2A, par [0024], see Ladabaum), and the sound sensing device receives a plurality of sound waves generated by the plurality of first acoustic transducers according to the plurality of electrical signals, respectively, and generate a plurality of sensing results for determining acoustic functionalities of the plurality of first acoustic transducers (The transducer 10 operates at a selected frequency and amplitude, which generates standing waves in the wafer 12. An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the 

	Regarding claim 14, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 13.  Ladabaum  in view of Ostapenko, as modified, teaches wherein a first frequency of a first electrical signal among the plurality of electrical signals is different from a second frequency of a second electrical signal among the plurality of electrical signals (In another preferred embodiment of the present invention, substrate 10 can be made thinner such that the longitudinal mode of the substrate occurs outside of the frequency band of interest, either with our without the use of a backing material. For example, of significance is that the first longitudinal ringing mode of a silicon substrate 640 microns thick occurs at approximately 7 MHz. Thus, a preferred embodiment in which a 10 MHz center frequency diaphragm design is not perturbed by substrate ringing modes is characterized by a substrate thickness of approximately 210 microns. At 210 microns, the first longitudinal ringing mode occurs at approximately 21 MHz, well out of the 10 MHz frequency band of interest. FIGS. 4A-4D illustrate the experimental results of a preferred embodiment of the present invention. In this embodiment, capacitive transducers operating with a center frequency of 10 MHz 
 
	Regarding claim 15, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 13.  Ladabaum  in view of Ostapenko, as modified, teaches wherein each of the plurality of sound waves has a frequency different from a harmonic frequency or a fundamental frequency of another of the plurality of sound waves, or wherein each of the plurality of electrical signals has a frequency different from a harmonic frequency or a fundamental frequency of another of the plurality of electrical signals (7 MHz, 10 MHz, 21 MHz; As is evident in the result of a pitch-catch transmission test of two identical transducers without backing, there is a longitudinal ringing mode in the 640 micron silicon substrate at approximately 7 MHz and subsequent harmonics; par [0026], see Ladabaum.  See also: Alternatively, the lockin amplifier can be tuned to measure super-harmonic vibrations of the wafer 12 with frequency above the frequency of the transducer 10 or sub-harmonic vibrations of a wafer 12 with frequency below that of the transducer, par [0021], see Ostapenko). 

	Regarding claim 19, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 10.  Ladabaum  in view of Ostapenko, as modified, teaches wherein an enclosure or an acoustic resonator is absent from the acoustic transducer when receiving the sound wave generated by the acoustic transducer (see transducers 100A, 100B and 100C, Fig. 2A of Ladabaum; see also transducer 10, Fig. 1 of Ostapenko).

	Regarding claim 1, this claim merely reflects the method to the apparatus claim of Claim 10 and is therefore rejected for the same reasons of Claim 10.

	Regarding claim 2,this claim merely reflects the method to the apparatus claim of Claim 11 and is therefore rejected for the same reasons of Claim 11.

	Regarding claim 4, this claim merely reflects the method to the apparatus claim of Claim 13 and is therefore rejected for the same reasons of Claim 13.

	Regarding claim 5, this claim merely reflects the method to the apparatus claim of Claim 14 and is therefore rejected for the same reasons of Claim 14.

	Regarding claim 6, this claim merely reflects the method to the apparatus claim of Claim 15 and is therefore rejected for the same reasons of Claim 15.

	Regarding claim 9, this claim merely reflects the method to the apparatus claim of Claim 19 and is therefore rejected for the same reasons of Claim 19.

7.	Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ladabaum et al. U.S. Patent Application Publication 20020048219 (hereinafter, “Ladabaum”, previously cited) in view of Ostapenko U.S. Patent Application Publication .
 
	Regarding claim 12, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 10.  Ladabaum  in view of Ostapenko, as modified, teaches in order to obtain a suitable backing material to dampen the acoustic energy in the substrate is twofold, certain characteristics are preferably met (par [0015], see Ladabaum).
	However, Ladabaum in view of Ostapenko does not explicitly disclose wherein whether a sound pressure level of the sound wave produced by the acoustic transducer within the wafer exceeds a certain threshold or whether distortion is created or increased in the sound wave produced by the Page 14 of 17acoustic transducer is determined.
	Potard teaches method and system for controlling distortion in a critical frequency band of an audio signal (see Title) in which the FIG. 1 system includes digital audio processing system 5, and speaker 1 and microphone 3 coupled to system 5. System 5 is coupled and configured to generate an audio test signal having a desired frequency-amplitude spectrum, and to assert the test signal as an input signal to speaker 1 (FIG. 1, par [0063], see Potard).  The power threshold value is indicative of a minimum power (e.g. minimum average power, averaged over a time interval) of one or more frequency components in the critical frequency band (of an input signal to be reproduced by the relevant speaker) which causes the THD of sound emitted by the speaker to exceed a predetermined threshold value. Processor 7 of FIG. 1 is configured to determine a power threshold value indicative of a minimum value of the RMS power sound pressure level) of such a miniature speaker, which is the same speaker whose THD curve is plotted in FIG. 3 (FIG. 4, par [0069], see Potard).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and system for controlling distortion in a critical frequency band of an audio signal taught by Potard with the acoustic testing system of Ladabaum in view of Ostapenko such that to obtain wherein whether a sound pressure level of the sound wave produced by the acoustic transducer within the wafer exceeds a certain threshold or whether distortion is created or increased in the sound wave produced by the Page 14 of 17acoustic transducer is determined as claimed for purpose of increasing perceived loudness and for much content produces a more pleasant, fuller sound as suggested by Potard in paragraph [0114]. 

	Regarding claim 3, this claim merely reflects the method to the apparatus claim of Claim 12 and is therefore rejected for the same reasons of Claim 12.

8.	Claims 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ladabaum et al. U.S. Patent Application Publication 20020048219 (hereinafter, “Ladabaum”, previously cited) in view of Ostapenko U.S. Patent Application Publication .

	Regarding claim 8, Ladabaum  in view of Ostapenko teaches the acoustic testing method of claim 1.
	However, Ladabaum in view of Ostapenko does not explicitly disclose further comprising: performing wafer sort, wafer final test, electronic die sort, or circuit probe at wafer level to check whether the plurality of acoustic transducers meet electrical characteristics requirements.
	Cooper teaches apparatus and method for limiting over travel in a probe card assembly (see Title) in which the exemplary method illustrated in FIG. 13 utilizes one or more sensors for detecting when the wafer 71 has been moved into contact with the probes 71 and then further moved by a desired amount of over travel past first contact (par [0046], see Cooper); perform wafer sort, wafer final test, electronic die sort, or circuit probe at wafer level (when wafer 71 and probe card assembly 56 are brought together, probe tips 59 will engage with corresponding pins on the DUT 11 (device under test) 78, FIGS. 10 and 11, par [0042], see Cooper) to check whether the plurality of acoustic transducer meet electrical characteristics requirements (A circuit will be completed and a corresponding signal will be generated and transmitted through control unit 66 to the prober/tester (not shown), and movement of probe card assembly 56 toward wafer 71 will stop. The invention contemplates that the system software will be configured to control the testing operation in response to any desired contact combination, see FIGS. 10 and 11, par [0042], see Cooper).
further comprising: performing wafer sort, wafer final test, electronic die sort, or circuit probe at wafer level to check whether the plurality of acoustic transducers meet electrical characteristics requirements as claimed for purpose of absorbing excessive over travel of the device to be tested as suggested by Cooper in Abstract.

	Regarding claim 16, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 10.  Ladabaum  in view of Ostapenko, as modified, teaches further comprising: a plurality of sound sensing devices (see transducers 100A, 100B and 100C, Fig. 2A, par [0024], see Ladabaum; and see also acoustic probe 14, Fig. 1 par [0021], see Ostapenko), configured to receive the sound wave generated by the acoustic transducer according to the electrical signal (see transducers 100A, 100B and 100C, Fig. 2A, par [0024], see Ladabaum), and generate the sensing result for determining the acoustic functionality of the acoustic transduce (An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the wafer 12 either having a physical contact with wafer or preferable without such a contact to monitor and detect the ultrasonic vibrations of the wafer 12 and send an electric signal to a lockin amplifier (not shown) which measures the amplitude of these ultrasonic vibrations. The lockin amplifier can measure harmonic vibrations of the wafer 12, which have the same frequency as the transducer 10.  The properties of the 
	However, Ladabaum in view of Ostapenko does not explicitly disclose a probe card; wherein the plurality of sound sensing devices are located on the probe card or a frame above the probe card.
	Cooper teaches apparatus and method for limiting over travel in a probe card assembly (see Title) in which the exemplary method illustrated in FIG. 13 utilizes one or more sensors for detecting when the wafer 71 has been moved into contact with the probes 71 and then further moved by a desired amount of over travel past first contact. For illustration purposes, the sensor(s) is assumed to comprise over travel stop assemblies 69, 70 wired to detect contact as illustrated in FIGS. 10 and 11. It should be understood, however, that any sensor for detecting or estimating when the wafer 71 has been moved the desired over travel distance may be used. Such sensors include by way of example acoustic sensors, optical sensors, etc., which may be used to detect, for example, when the over travel stops reach a particular position. It should also be noted that one to several such sensors may be used, and if a plurality of sensors are used, the sensors may be arranged in any pattern on probe card assembly 56. The pattern of four sensors 81, 83, 84, 85 illustrated in FIG. 9 is but one exemplary pattern (see Figs. 9, 10, 11, par [0046], see Cooper).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the apparatus and method for limiting over travel in a probe card assembly taught by Cooper with the acoustic testing system of Ladabaum in view of Ostapenko such that to obtain a probe card; wherein the plurality of sound sensing devices are located on the probe card or a frame above the probe card as claimed for purpose of absorbing excessive over travel of the device to be tested as suggested by Cooper in Abstract. 

	Regarding claim 17, Ladabaum  in view of Ostapenko in view of Cooper teaches the acoustic testing system of claim 16.  Ladabaum  in view of Ostapenko in view of Cooper, as modified, teaches wherein the probe card is configured to provide the electrical signal (In the event a non-conductive material is used for probe tips 21, at least the ends 28 of tips 21 must be made conductive and must be electrically connected to wire elements 20, par [0027], see Cooper. The invention contemplates any number of probes and stop assemblies to properly engage with the bond pads of a DUT 11 to be tested). Posts 50 may be formed and connected to space transformer 15 using any appropriate method, including those techniques discussed herein for forming and connecting wire elements 20, Fig. 6, par [0037], see Cooper) to the wafer (a substrate 10, Figs. 2A, 2B; wherein the substrate is a wafer, see Claim 5 of Ladabaum) and perform wafer sort, wafer final test, electronic die sort, or circuit probe at wafer level (when wafer 71 and probe card assembly 56 are brought together, probe tips 59 will engage with corresponding pins on the DUT 11 (device under test) 78, FIGS. 10 and 11, par [0042], see Cooper) to check whether the plurality of acoustic transducer meet electrical characteristics requirements (A circuit will be completed and a corresponding signal will be generated and transmitted through control unit 66 to the prober/tester (not shown), and movement of probe card assembly 56 toward wafer 71 will stop. The invention contemplates that the system software will be configured to control the testing . 

9.	Claims 18, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ladabaum et al. U.S. Patent Application Publication 20020048219 (hereinafter, “Ladabaum”, previously cited) in view of Ostapenko U.S. Patent Application Publication 20010046720 (previously cited) in view of Wang et al. U.S. Patent Application Publication 20150130498 (hereinafter, “Wang”, previously cited), and further in view of Potard U.S. Patent Application Publication 20130142360 (previously cited).
	
	Regarding claim 18, Ladabaum  in view of Ostapenko teaches the acoustic testing system of claim 10.
	However, Ladabaum in view of Ostapenko does not explicitly disclose further comprising at least one of: 
	Wang teaches systems for probing semiconductor wafers (see Title) in which Figure 1 shows the wafer probing system 100 includes a test head 110, a probe card 120 having a plurality of probe pins 130, and a chuck 140. The test head 110 is electrically connectable with one side of the probe card 120. The probe pins 130 are arranged at the opposite side of the probe card 120 for electrical connection to respective conductors of a wafer under test (170, Fig. 1) supported on the chuck 140 (Fig. 1, par [0018], see Wang).  Additionally, the wafer probing system includes a chuck 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems for probing semiconductor wafers taught by Wang with the acoustic testing system of Ladabaum in view of Ostapenko such that to obtain a probe chuck, configured to support or move the wafer as claimed for purpose of improving testing speed as suggested by Wang in paragraph [0103].
	However, Ladabaum in view of Ostapenko in view of Wang does not explicitly disclose wherein the plurality of acoustic transducers are triggered in sequence according to movement of the wafer.
	Potard teaches method and system for controlling distortion in a critical frequency band of an audio signal (see Title) in which the FIG. 1 system includes digital audio processing system 5, and speaker 1 and microphone 3 coupled to system 5. System 5 is coupled and configured to generate an audio test signal having a desired frequency-amplitude spectrum, and to assert the test signal as an input signal to speaker 1 (FIG. 1, par [0063], see Potard).  System 5 is operable to assert a sequence of test signals (having different frequencies) to speaker 1, and to process speaker 1's output (as measured by microphone 3) in response to the test signals to generate data indicative of the THD of speaker 1's output as a function of frequency. FIG. 3 is a graph of an exemplary THD curve which plots such data generated by system 5, in the case 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and system for controlling distortion in a critical frequency band of an audio signal taught by Potard with the acoustic testing system of Ladabaum in view of Ostapenko in view of Wang such that to obtain wherein the plurality of acoustic transducers are triggered in sequence according to movement of the wafer for purpose of increasing perceived loudness and for much content produces a more pleasant, fuller sound as suggested by Potard in paragraph [0114].

	Regarding claim 7, this claim merely reflects the method to the apparatus claim of Claim 18 and is therefore rejected for the same reasons of Claim 18.

Response to Arguments

10.	Applicants’ arguments with respect to claims 1-19 have been considered but are moot in view of the new grounds of rejection.  As present above in the Office Action, all claim limitations are met.

11.	Applicants assert on page 9 last paragraph to page 10, first paragraph regarding claims 1 and 10:

Therefore, Ostapenko teaches that a standing wave occurs on the wafer 12 in response to the ultrasonic vibrations generated by the transducer 10. The acoustic probe 14 of Ostapenko positioned near the wafer 12 detects/measures the standing wave of the wafer 12 to determine strains present in the wafer 12 (instead of the acoustic functionality of the transducer 10). Therefore, Ostapenko fails to determine/measure the acoustic functionality of the transducer 10 disposed on the wafer 12. Ostapenko is silent on "generating a sensing result for determining an acoustic functionality of the acoustic transducer" recited in claim 1 of the instant  application.


	Examiner respectfully disagrees.  As presented above in the Office Action, although Ostapenko teaches to determine strains, Ostapenko also teaches generating a sensing result for determining an acoustic functionality of the acoustic transducer: The transducer 10 operates at a selected frequency and amplitude, which generates standing waves in the wafer 12. An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the wafer 12 either having a physical contact with wafer (i.e., receive directly) or preferable without such a contact to monitor and detect the ultrasonic vibrations (i.e., sensing result) of the wafer 12 and send an electric signal to a lockin amplifier (not shown) which measures (e.g., determining) the amplitude of these ultrasonic vibrations (i.e., acoustic functionality of the acoustic transducer). The lockin amplifier can measure harmonic vibrations of the wafer 12, which have the same frequency as the transducer 10.  The properties of the ultrasonic vibrations are then plotted to determine any strains that may be present in the wafer (Fig. 1, par [0021], see Ostapenko). 


	In other words, Ladabaum aims to suppress the longitudinal ringing mode of the substrate 10. Ladabaum fails to determine/measure the acoustic functionalities of all the acoustic transducer 100A, 100B, and 100C disposed on the substrate 10 before the substrate 10 is cut into different die. Ladabaum is silent on “generating a sensing result for determining an acoustic functionality of the acoustic transducer” recited in claim 1 of the instant application.

	On the other hand, the instant application performs the acoustic testing at wafer level to determine the acoustic functionality of each acoustic transducer within a wafer. In other words, the acoustic testing on all the acoustic transducers (namely, all the die) is initiated before the wafer is cut into die. The acoustic functionality includes sound intensity, sound power, sound quality, or sound spectral measurement. The following is an excerpt of the instant application (with emphasis added). . . .

	
	Examiner respectfully disagrees since in determining the unobviousness of claim invention, it is formulated rejection based on combinations of references, Ladabaum  in view of Ostapenko.  Thus one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  As presented above in the Office Action, Ladabaum  in view of Ostapenko teaches “generating a sensing result for determining an acoustic functionality of the acoustic transducer”. (Please see above response). 
	Furthermore, since the limitations are to be interpreted in light of the specification but not to import into a claim limitations that are not part of the claim.  Thus, Ladabaum  in view of Ostapenko teaches “An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the wafer 12 either having a physical receive directly) or preferable without such a contact to monitor and detect the ultrasonic vibrations (i.e., sensing result) of the wafer 12 and send an electric signal to a lockin amplifier (not shown) which measures (e.g., determining) the amplitude of these ultrasonic vibrations (i.e., acoustic functionality of the acoustic transducer). The lockin amplifier can measure harmonic vibrations of the wafer 12, which have the same frequency as the transducer 10.  The properties of the ultrasonic vibrations are then plotted to determine any strains that may be present in the wafer (Fig. 1, par [0021], see Ostapenko)” met the claimed limitation generating a sensing result for determining an acoustic functionality of the acoustic transducer.

13.	Applicants assert on page 12 last paragraph regarding claims 1 and 10:
	
	In light of the above rationales, it is not obvious for those skilled in the art to derive the feature "receiving a sound wave directly generated by the acoustic transducer within the wafer according to the electrical signal applied to the wafer and generating a sensing result for determining an acoustic functionality of the acoustic transducer" recited in claim 1 of the instant application, starting from the teaching of Ladabaum or Ostapenko.


	Examiner respectfully disagrees.  As presented above in the Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method of detecting and monitoring stresses in a semiconductor wafer taught by Ostapenko with the acoustic testing system of Ladabaum such that to obtain a sound sensing device, configured to receive a sound wave directly generated by the acoustic transducer within the wafer according to the electrical signal applied to the wafer, and generate a sensing result for determining an acoustic functionality of the acoustic transduce as claimed.  The motivation is for purpose of providing an enhanced method of inducing, detecting and monitoring of elastic stresses in a semiconductor wafer as suggested by Ostapenko in paragraph [0007].

14.	Applicants assert on page 11 last paragraph to page 12, last paragraph regarding claims 4 and 13:
	(1) Neither Ladabaum nor Ostapenko discloses that "a plurality of first acoustic transducers within the wafer receive a plurality of electrical signals simultaneously", which is recited in claim 13 of the instant application. 
The following is an excerpt of Ladabaum (with emphasis added). . ..

	In other words, Ladabaum aims to determine/measure the acoustic effect of the substrate 10. Ladabaum does not teach to  actuate more than one 
microfabricated ultrasonic transducer simultaneously. 

	Besides, Ostapenko aims to measure a standing wave of the wafer 12 in response to the ultrasonic vibrations generated by the transducer 10. Since disposing more than one transducer on the wafer 12 causes interference, which affects the measurement of the standing wave of the wafer 12, Ostapenko teaches merely one transducer 10.  Ostapenko never actuates more than one transducer on the wafer 12 (whether simultaneously or not).



	Examiner respectfully disagrees.  As presented above in the Office Action, Ladabaum in view of Ostapenko teaches FIG. 2B illustrates a top view at the top electrode level that shows the relative placement of the top electrodes 350A, 350B and 350C of the transducers 100A, 100B and 100C, respectively, in relation to certain receive a plurality of electrical signals simultaneously), described further hereinafter, Fig. 2B, par [0024], see Ladabaum); of course the transducers 100 may have as few as one or many more than three, such as hundreds or thousands, transducer cells 200 associated with them. Many such transducers 100 will typically be formed at the same time on a wafer, with the wafer cut into different die as is known in the art, Fig. 2A, par [0024], see Ladabaum). It is noted that since the plurality transducers 100A, 100B and 100C respectively, in relation to certain interconnects 230A, 230B and 230C interconnected as shown in Fig. 2B, therefore limitation a plurality of first acoustic transducers within the wafer receive a plurality of electrical signals simultaneously being met. 

15.	Applicants further assert on page 14 second paragraph regarding claims 4 and 13:
	2) Neither Ladabaum nor Ostapenko discloses that "the sound sensing device receives a plurality of sound waves generated by the plurality of first acoustic 
transducers according to the plurality of electrical signals, respectively, and generate a plurality of sensing results for determining acoustic functionalities of the plurality of first acoustic transducers", which is recited in claim 13 of the instant application.


	Examiner respectfully disagrees.  As presented above in the Office Action, Ladabaum  in view of Ostapenko, as modified, teaches wherein a plurality of first acoustic transducers within the wafer receive a plurality of electrical signals simultaneously (FIG. 2B illustrates a top view at the top electrode level that shows the relative placement of the top electrodes 350A, 350B and 350C of the transducers 100A, receive a plurality of electrical signals simultaneously) described further hereinafter, Fig. 2B, par [0024], see Ladabaum); of course the transducers 100 may have as few as one or many more than three, such as hundreds or thousands, transducer cells 200 associated with them. Many such transducers 100 will typically be formed at the same time on a wafer, with the wafer cut into different die as is known in the art, Fig. 2A, par [0024], see Ladabaum), and the sound sensing device receives a plurality of sound waves generated by the plurality of first acoustic transducers according to the plurality of electrical signals, respectively, and generate a plurality of sensing results for determining acoustic functionalities of the plurality of first acoustic transducers (The transducer 10 operates at a selected frequency and amplitude, which generates standing waves in the wafer 12. An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the wafer 12 either having a physical contact with wafer or preferable without such a contact to monitor and detect the ultrasonic vibrations of the wafer 12 and send an electric signal to a lockin amplifier (not shown) which measures the amplitude of these ultrasonic vibrations. The lockin amplifier can measure harmonic vibrations of the wafer 12, which have the same frequency as the transducer 10, Fig. 1, par [0021], see Ostapenko).

16.	Applicant asserts on page 14 last paragraph to page 15, third paragraph regarding claims 5, 14 and 6, 15:
	Neither Ladabaum nor Ostapenko discloses that "a first frequency of a first electrical signal among the plurality of electrical signals is different from a second frequency of a second electrical signal among the plurality of electrical a frequency different from a harmonic frequency or a fundamental frequency of another of the plurality of electrical signals", which is recited in claim 15 of the instant application

	As set forth above, Ladabaum does not teach to actuate more than one microfabricated ultrasonic transducer simultaneously. Moreover, Ostapenko never actuates more than one transducer on the wafer 12. There is no need for Ladabaum or Ostapenko to provide electrical signals of different frequencies (to different transducers).


	Examiner respectfully disagrees.  As presented above in the Office Action, Ladabaum  in view of Ostapenko, as modified, teaches “In another preferred embodiment of the present invention, substrate 10 can be made thinner such that the longitudinal mode of the substrate occurs outside of the frequency band of interest, either with our without the use of a backing material. For example, of significance is that the first longitudinal ringing mode of a silicon substrate 640 microns thick occurs at approximately 7 MHz. Thus, a preferred embodiment in which a 10 MHz center frequency diaphragm design is not perturbed by substrate ringing modes is characterized by a substrate thickness of approximately 210 microns. At 210 microns, the first longitudinal ringing mode occurs at approximately 21 MHz, well out of the 10 MHz frequency band of interest. FIGS. 4A-4D illustrate the experimental results of a preferred embodiment of the present invention. In this embodiment, capacitive transducers operating with a center frequency of 10 MHz were designed, and the transducer thus operates in the ultrasonic range, FIGS. 4A-4D, par [0026], see Ladabaum”; “7 MHz, 10 MHz, 21 MHz; As is evident in the result of a pitch-catch 

17.	Applicant asserts on page 9 last paragraph to page 16, first to third paragraphs regarding claim 16:
	According to the Office action of August 19, 2021, the "sound sensing devices" recited in claim 16 of the instant application are construed as the "transducers 100A, 
100B, and 100C" of Ladabaum or the "acoustic probe 14" of Ostapenko.
 	However, according to paragraph [0006] of Ladabaum, each of the transducers 
100A, 100B, and 100C is configured to launch an acoustic wave. The transducers 100A, 100B, and 100C of Ladabaum are not sound sensing devices
	Furthermore, Ostapenko aims to measure a standing wave on the wafer 12 in response to the ultrasonic vibrations generated by the transducer 10, and thus Ostapenko uses merely one acoustic probe 14.


	Examiner respectfully disagrees.  As presented above in the Office Action, Ladabaum  in view of Ostapenko, as modified, teaches: An acoustic probe 14 (corresponding to a sound sensing device) is positioned near the front surface of the wafer 12 either having a physical contact with wafer or preferable without such a contact to monitor and detect the ultrasonic vibrations of the wafer 12 and send an electric 

18.	Applicant asserts on page 16, last-paragraph to page 18, next-to-last-paragraph regarding claim 18:
	In other words, Potard teaches that a sequence of test signals (having different frequencies) are transmitted merely to the speaker 1. Potard fails to teach more than one speaker. Potard is silent on the relation between the actuation of speakers and the movement of a wafer. (See page 18, first paragraph).


	Examiner respectfully disagrees.  As presented above in the Office Action, Ladabaum in view of Ostapenko in view of Wang in view of Potard teaches more than one speaker (in the case that speaker 1 is a miniature speaker driven by a sequence of test signals having frequencies in the range plotted along the horizontal axis of FIG. 3 (par [0064]; see Potard); see also for each of a set of different speakers they could compiled as a database of tuning parameters for the speakers, see par [0047], see Potard); and Wang teaches Figure 1 shows the wafer probing system 100 includes a test head 110, a probe card 120 having a plurality of probe pins 130, and a chuck 140. The test head 110 is electrically connectable with one side of the probe card 120. The probe pins 130 are arranged at the opposite side of the probe card 120 for electrical connection to respective conductors of a wafer under test (170, Fig. 1) supported on the 

Conclusion

19.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654